Citation Nr: 1010253	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  06-32 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for temporomandibular joint 
(TMJ) dysfunction.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to April 
1992.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Phoenix, 
Arizona, VA Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law 
Judge at a travel Board hearing in December 2009.  A 
transcript of the hearing has been associated with the claims 
file.  


FINDING OF FACT

TMJ dysfunction is attributable to service.  


CONCLUSION OF LAW

TMJ dysfunction was incurred in service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. §§ 3.303, 3.304 (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

The Veteran asserts entitlement to service connection for TMJ 
dysfunction.  Having reviewed the evidence, the Board 
concludes that a finding in favor of service connection is 
supportable.  

The record reflects that the Veteran has service connected 
residuals of a motor vehicle accident during service in 1991, 
to include traumatic brain injury with memory loss and 
migraines.  At the hearing, he contended that TMJ dysfunction 
is a result of the in-service motor vehicle accident.  

In an August 2007 opinion, a private examiner the Veteran's 
private dentist stated that the Veteran's TMJ dysfunction was 
attributable to the in-service motor vehicle accident, and in 
a March 2005 private record, the dentist stated that the 
Veteran's TMJ may very well be a result of the in-service 
motor vehicle accident.  In addition, the November 2009 VA 
examination report notes the initial onset and treatment of 
TMJ dysfunction during service.  The Board notes that while 
the VA examiner did not review the private opinions, or 
provide reasons and bases for the opinion provided, the 
opinion is not inconsistent with the private opinions 
attributing TMJ to service.  

In this case, there is competent and credible evidence 
tending to establish that TMJ dysfunction was incurred during 
service.  Having resolved all doubt in favor of the Veteran, 
the Board finds that service connection for TMJ dysfunction 
is warranted.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  


ORDER

Service connection for temporomandibular joint dysfunction is 
granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


